DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Amendment filed on 9/4/2020 is entered for prosecution. Claims 1-2, 4-5, 9, 15-17, and 24-28 remain pending in the application. The amendments change the scopes of the previously presented claims. New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the claim amendments. 

Response to Arguments
Applicant's arguments with respect to claims 1 and 15 in a reply filed 9/4/2020 (hereafter, Reply) have been fully considered but they are not persuasive. 

Applicant correctly acknowledges that “Applicant submits that the feedback information described in paragraphs [0056], [0058] and [0060] of Muqattash merely describe feedback information about packets received from previous superframes… In fact, though Muqattash describes superframes that are divided into different slots that are used by multiple different devices” (Reply, p.7, para.2, Emphasis added).

Regarding claims 1 and 15, Applicant, nonetheless, argues that “Muqattash never mentions whether the previously received packets being acknowledged are from different devices or different network nodes.” (Reply, p.7, para.2, Emphasis as in original).
Examiner respectfully disagrees.
packets are received in the previous subframes.
Second, as Applicant acknowledges, different slots of a superframe are used by multiple different devices.
Third, the use of different slots by multiple different devices in Muqattash includes transmission by multiple transmitters (Muqattash, [0050] In some embodiments, a receiver may include this information whenever it receives packet that have the ACK policy set to No-ACK only when the transmitters indicates its wish to receive such information, or may include that feedback in every beacon. A transmitter may indicate its wish to receive such information by including an information element in its beacon.; See also [0035] Also, some networks have a communication window during which such communication activities take place. In the WiMedia-MBOA standard, the bandwidth is divided into superframes, which in turn are divided into time slots for the transmission and reception of data by the various electronic devices associated with the network. [0055] The wireless network might be, for example, a WiMedia-MBOA (Multiband OFDM Alliance) wireless network). 
Fourth, because the previously received packets used by multiple different devices are transmitted by the multiple transmitters, Muqattash discloses the previously received packets are from different devices. Therefore, Applicant’s argument that “Muqattash never mentions whether the previously received packets … are from different devices or different network nodes” is not persuasive.
Fifth, the received packets in Muqattash are acknowledged by the receiver ([0056] The feedback information can include information about packets received. These packets might be received, e.g., during previous superframes.). Therefore, Applicant’s argument that “Muqattash never mentions whether the previously received packets being acknowledged are from different devices or different network nodes” is not persuasive. 

Regarding claims 1 and 15, Applicant further argues that “Muqattash never describes one receiver device sending acknowledge information for different packets received from different devices in one beacon packet. (Reply, p.7, para.2, Emphasis as in original).
Examiner respectfully disagrees.
Muqattash clearly discloses one receiver device sending acknowledge information for different packets received from different devices in one beacon packet (Muqattash, [0050] In some embodiments, a receiver may include this information whenever it receives packet that have the ACK policy set to No-ACK only when the transmitters indicates its wish to receive such information, or may include that feedback in every beacon. A transmitter may indicate its wish to receive such information by including an information element in its beacon.).
In other words, this information is included in a beacon for each and every one of the transmitters that indicate its wish to receive such information.
Applicant’s argument is not persuasive.

Regarding claims 1 and 15, Applicant argues that “Furthermore, Muqattash repeatedly mentions that the acknowledgement information contained in the feedback information are for packets received for a specific data stream, see Muqattash at e.g., paragraphs [0009], [0045], [0048]. Still further, Muqattash explicitly states that feedback information is transmitted from one wireless device to another wireless device, see Muqattash at e.g., paragraphs [0038] and [0055].” (Reply, p.7, para.3)
This argument in combination with [0050] of Muqattash only supports that Muqattash discloses one receiver device sending acknowledge information for different packets received from different devices in one beacon packet.
First, as discussed above, Muqattash discloses multiple packets from multiple transmitters are received in a previous superframe.

Third, [0050] of Muqattash discloses the acknowledgement information is included in a beacon for any transmitter indicating its wish to receive such information ([0050] In some embodiments, a receiver may include this information whenever it receives packet that have the ACK policy set to No-ACK only when the transmitters indicates its wish to receive such information, or may include that feedback in every beacon. A transmitter may indicate its wish to receive such information by including an information element in its beacon).
Fourth, therefore, this acknowledgement information is included in a beacon for each and every one of the transmitters that indicate its wish to receive such information.
Applicant’s argument is not persuasive.

Claim Objections
Claim 1 is objected to because “the computing device implementing the central node” in line 9 of the claim should read “a computing device implementing the central node.” Otherwise, it lacks antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 4-5, 9, 15-16, and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Regarding claim 1, on which claims 2, 4-5, 9, 24, 28 depend, the limitation, "the first network node” in lines 12-13 of claim 1, renders the claim(s) indefinite because it is unclear whether it refers to “first node of the network” in line 4 of claim 1 or it refers to something other than “first node of the network” while lacking its antecedent basis. Because “first node of the network” is referred as “the first node” in everywhere else in the claims, "the first network node" in lines 12-13 of claim 1 is interpreted as being “a first network node” for the purpose of examination. 

Regarding claim 1, on which claims 2, 4-5, 9, 24, 28 depend, the limitation, "the second network node” in line 16 of claim 1, renders the claim(s) indefinite because it is unclear whether it refers to “second node of the network” in line 6 of claim 1 or it refers to something other than “second node of the network” while lacking its antecedent basis. Because “second node of the network” is referred as “the second node” in everywhere else in the claims, "the second network node" in line 16 of claim 1 is interpreted as being “a second network node” for the purpose of examination. 

Regarding claims 1-2, 4-5, 9, 24, 28, the limitation, "the central node” recited in claims 1, 4-5 and 24, render the claim(s) indefinite because it is unclear whether it refers to “a central node” in line 3 of claim 1 or “a central node” in line 5 of claim 1, when “a central node” in lines 3 and 5 of claim 1 are different from each other. For the purpose of examination, “a central node” in lines 3 and 5 of claim 1 are interpreted as being the same. 

Regarding claims 15-16 and 25-27, the limitation, "the network” recited in the claims render the claim(s) indefinite because it is unclear whether it refers to “a reduced latency network” in line 1 of claim 15 or “a network” in line 5 of claim 1, when “a reduced latency network” in line 1 of claim 15 and “a network” in line 5 of claim 1 are different from each other. For the purpose of examination, “a reduced latency network” in line 1 of claim 15 and “a network” in line 5 of claim 1 are interpreted as being the same. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muqattash et al. (US 20090147709, hereafter Muqattash).

Regarding claim 1, Muqattash discloses a multi-node, multi-packet block acknowledgement (ACK) wireless communication method comprising:
receiving, at a central node ([0050] a receiver, [0057] the receiving device; the receiver or the receiving device is a central node or a central hub receiving packets from multiple transmitters) of a network ([0050] [0057] a network comprising a receiver (the receiving device) and transmitters), a first data and control packet (Figs.1-2, [0056]-[0058] packets received from one of the transmitters, e.g., during previous superframes; Note that each of the packets comprises data portion (e.g., payload) and control portion (e.g., MAC). Hence a data and control packet. See also [0005] [0006] [0056]) from a first node ([0050] [0056]-[0058] one of the transmitters; Figs.1-2, [0035] Also, some networks have a communication window during which such communication activities take place. In the WiMedia-MBOA standard, the bandwidth is divided into superframes, which in turn are divided into time slots for the transmission and reception of data by the various electronic devices associated with the network. [0050] In some embodiments, a receiver may include this information whenever it receives packet that have the ACK policy set to No-ACK only when the transmitters (hence multiple nodes including a first node) indicates its wish to receive such information; [0055] The wireless network might be, for example, a WiMedia-MBOA (Multiband OFDM Alliance) wireless network; [0056] The feedback information can include information about packets received. These packets might be received, e.g., during previous superframes. [0057] In a step 400, a packet is received. [0058] In a step 410, any feedback to be sent in a beacon may be determined. The feedback information includes information about packets received, such as acknowledgement information.) of the network ([0050] [0057] a network comprising a receiver (the receiving device) and transmitters);
receiving, at the central node ([0050] a receiver, [0057] the receiving device; the receiver or the receiving device is a central node or a central hub receiving packets from multiple transmitters) of the network ([0050] [0057] a network comprising a receiver (the receiving device) and transmitters), a second data and control packet (Figs.1-2, [0056]-[0058] packets received from another one of the transmitters, e.g., during previous superframes; Note that each of the packets comprises data portion (e.g., payload) and control portion (e.g., MAC). Hence a data and control packet. See also [0005] [0006] [0056]) from a second node ([0050] [0056]-[0058] another one of the transmitters) of the network ([0050] [0057] a network comprising a receiver (the receiving device) and transmitters);
wherein the first node ([0050] [0056]-[0058] one of the transmitters) and the second node each ([0050] [0056]-[0058] another one of the transmitters) are separate devices (Figs.1-2, [0050] In some embodiments, a receiver may include this information whenever it receives packet that have the ACK policy set to No-ACK only when the transmitters (hence multiple nodes including a first node and a second node are separate devices) indicates its wish to receive such information; [0056] The feedback information can include information about packets received. These packets might be received, e.g., during previous superframes. [0057] In a step 400, a packet is received. [0058] In a step 410, any feedback to be sent in a beacon may be determined. The feedback information includes information about packets received, such as acknowledgement information.);
generating ([0048] the feedback information may include information elements that include acknowledgement information that acknowledge the reception of previously transmitted packets [0056] The feedback information can include information about packets received. These packets might be received, e.g., during previous superframes. [0058] In a step 410, any feedback to be sent in a beacon may be determined. The feedback information includes information about packets received, such as acknowledgement information.), at the computing device implementing the central node ([0050] a receiver, [0057] the receiving device; the receiver or the receiving device is a computing device implementing a central node or a central hub receiving packets from multiple transmitters), a beacon packet ([0058] a beacon including feedback information such as acknowledgement information) comprising:
a) a first ACK field ([0048] [0056] [0058] information elements that include acknowledgement information that acknowledge the reception of previously transmitted packets from one of the transmitters) with a first ACK information ([0048] [0056] [0058] acknowledgement information that acknowledge the reception of previously transmitted packets from one of the transmitters) that acknowledges reception ([0048] the feedback information may include information elements that include acknowledgement information that acknowledge the reception of previously transmitted packets. [0056] The feedback information can include information about packets received. These packets might be received, e.g., during previous superframes [0058] In a step 410, any feedback to be sent in a beacon may be determined. The feedback information includes information about packets received, such as acknowledgement information) of said first data and control packet ([0056]-[0058] packets received from one of the transmitters, e.g., during previous superframes) from the first network node ([0050] [0056]-[0058] one of the transmitters), and 
b) a second ACK field ([0048] [0056] [0058] information elements that include acknowledgement information that acknowledge the reception of previously transmitted packets from another one of the transmitters) with a second ACK information ([0048] [0056] [0058] acknowledgement information that acknowledge the reception of previously transmitted packets from another one of the transmitters) that acknowledges reception ([0048] the feedback information may include information elements that include acknowledgement information that acknowledge the reception of previously transmitted packets. [0056] The feedback information can include information about packets received. These packets might be received, e.g., during previous superframes [0058] In a step 410, any feedback to be sent in a beacon may be determined. The feedback information includes information about packets received, such as acknowledgement information) of said second data and control packet ([0056]-[0058] packets received from another one of the transmitters, e.g., during previous superframes) from the second network node ([0050] [0056]-[0058] another one of the transmitters); and
transmitting ([0048] the feedback information may include information elements that include acknowledgement information that acknowledge the reception of previously transmitted packets. [0056] The feedback information can include information about packets received. These packets might be received, e.g., during previous superframes [0058] In a step 410, any feedback to be sent in a beacon may be determined. The feedback information includes information about packets received, such as acknowledgement information) the beacon packet ([0060] In a step 420, a beacon can be transmitted that includes feedback information.) to the first node and the second node ([0056]-[0058] packets received from one of the transmitters and another one of the transmitters, e.g., during previous superframes).

Regarding claim 2, Muqattash further discloses:
multiplexing ([0058] In a step 410, any feedback to be sent in a beacon may be determined. The feedback information includes (hence multiplex) information about packets received, such as acknowledgement information. The feedback might include packet error rates, bit-error rate, signal-to-noise ratio, received power and other measures that indicate the quality of the transmitted packet.) together other information and messages ([0058] packet error rates, bit-error rate, signal-to-noise ratio, received power and other measures that indicate the quality of the transmitted packet from one of the transmitters) specific for said first node ([0050] [0056]-[0058] one of the transmitters) with said first ACK information  ([0048] [0056] [0058] acknowledgement information that acknowledge the reception of previously transmitted packets from one of the transmitters);
multiplexing ([0058] In a step 410, any feedback to be sent in a beacon may be determined. The feedback information includes (hence multiplex) information about packets received, such as acknowledgement information. The feedback might include packet error rates, bit-error rate, signal-to-noise ratio, received power and other measures that indicate the quality of the transmitted packet.) together other information and messages ([0058] packet error rates, bit-error rate, signal-to-noise ratio, received power and other measures that indicate the quality of the transmitted packet from another one of the transmitters) specific for said second node ([0050] [0056]-[0058] another one of the transmitters) with said second ACK information  ([0048] [0056] [0058] acknowledgement information that acknowledge the reception of previously transmitted packets from another one of the transmitters).

Regarding claim 28, Muqattash further discloses an acknowledgement policy of the first and second data and control packets is set to ACK ([0048] the feedback information may include information elements that include acknowledgement information that acknowledge the reception of previously transmitted packets. [0058] In a step 410, any feedback to be sent in a beacon may be determined. The feedback information includes information about packets received, such as acknowledgement information; Because the acknowledgement information that acknowledge the reception of previously transmitted packets is sent, an acknowledgement policy of the previously transmitted packets is that an acknowledgement (i.e., acknowledgement information) is sent for the first and second data and control packets (i.e., previously transmitted packets)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 9, 15-17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Muqattash in view of Shiotani (US 20120314639 A1).

Regarding claim 4, Muqattash further discloses:
transmitting said beacon packet ([0036] devices … receive beacons from other devices; [0060] In a step 420, a beacon can be transmitted that includes feedback information. [0057] For example, in addition to the data received that is included in the packet; [0058] In a step 410, any feedback to be sent in a beacon may be determined. The feedback information includes information about packets received, such as acknowledgement information.; hence other devices transmit beacons to the devices) at the beginning of each super frame ([0036] at the beginning of each superframe 204) of a super frame structure (Fig.2, [0036] Additionally, at the beginning of each superframe 204 is a beacon period 212, which is comprised of a plurality of beaconing slots. In some networks, the beacon period 212 is a period during which devices reserve timeslots and exchange other housekeeping or status information. For example, in the WiMedia-MBOA distributed wireless network, the superframes comprise a beacon period 212, during which devices are awake and receive beacons from other devices., [0050] In some embodiments, a receiver may include this information whenever it receives packet that have the ACK policy set to No-ACK only when the transmitters (hence multiple nodes) indicates its wish to receive such information) from the central node ([0036] other devices transmitting beacons, [0050] a receiver) to the first and second nodes ([0036] devices receiving beacons, [0050] the transmitters);
listening by the first and second nodes ([0036] devices receiving beacons, [0050] the transmitters) in each super frame ([0036] the superframes comprise a beacon period 212, during which devices are awake and receive beacons from other devices.; Hence devices receiving beacons listen in each super frame); and
Muqattash does not disclose synchronizing communications between the central node and the first and second nodes using the super frame structure responsive to the beacon.
However, Shiotani discloses synchronizing communications between a central node and multiple nodes ([0087] A radio communication device 100n that is not participating in the radio communication network 150 performs scan in step S702. The scan may include electric field scan, active scan, and passive scan. In the electric field scan, scan is performed by using electric field measurement. In the active scan, a beacon request command is issued to search neighboring nodes. In the passive scan, a beacon from a neighboring node is received without transmitting a beacon. For example, the protocol control unit 1022 of the radio communication device 100n performs active scan. [0088] The radio communication device 100n determines whether there is the radio communication network 150 based on the scan result in step S702 (step S704). [0089] When it is determined that the radio communication network 150 exists (step S704:YES), the radio communication device 100n synchronizes with the radio communication network 150 and transmits a connection request (step S706).; hence radio communicating devices 100n joining the network 150 synchronizes with the radio communication device that continues to transmit a beacon packet) using the super frame structure ([0057] For example, a beacon period during which control information is to be transmitted is defined at the head of the superframe. The control information includes information such as radio communication network synchronization. A beacon packet to be transmitted from each radio communication device is assigned to a beacon slot in the beacon period.) responsive to the beacon ([0089] When it is determined that the radio communication network 150 exists (step S704:YES), the radio communication device 100n synchronizes with the radio communication network 150 and transmits a connection request (step S706). [0092] On the other hand, when the radio communication device 100n determines that the radio communication network 150 does not exist in step S704 (step S704:NO), the radio communication device 100n generates the radio communication network 150. The radio communication device 100n that generated the radio communication network 150 continues to transmit a beacon packet.; hence radio communicating devices 100n joining the network 150 synchronizes with the radio communication device, in response to scan result, which is in responsive to the beacon).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the central node and the first and second nodes of Muqattash to synchronize communications between them as taught by Shiotani, in order to communicate in a time division (Shiotani, [0057] the radio communication devices 100n transmit packets using a time division multiplexing scheme. When transmitting packets using the time division multiplexing scheme, the radio communication devices 100n dynamically change the number of time slots to be included in one superframe according to the number of radio communication devices belonging to the radio communication network., Muqattash, Fig.2, [0036]).

Regarding claim 9, Muqattash further discloses :
communicating ([0060] In a step 420, a beacon can be transmitted that includes feedback information.) said beacon packet ([0048] [0058] The feedback such as acknowledgement information) to said first node ([0050] [0056]-[0058] one of the transmitters) and said second node ([0050] [0056]-[0058] another one of the transmitters) by at least one of a phone, a tablet, a personal computer, and a computing device ([0040] In one embodiment, wireless devices may include devices that are enabled to communicate with other devices wirelessly. Examples can include: mobile phones, MP3 players, desktop or notebook computers, handheld computers, or any electronic device that is capable of transmitting or receiving information wirelessly. [0050] In some embodiments, a receiver may include this information whenever it receives packet that have the ACK policy set to No-ACK only when the transmitters (hence multiple nodes) indicates its wish to receive such information; [0057] In a step 400, a packet is received. The receiving device may determine various information regarding the received packet. For example, in addition to the data received that is included in the packet; hence the beacon is communicated to the transmitters of the packets by a receiver, receiving packets from multiple transmitters including one and another one of the transmitters, which can be mobile phones, MP3 players, desktop or notebook computers, handheld computers, or any electronic device that is capable of transmitting or receiving information wirelessly).

Regarding claim 15, Muqattash discloses a reduced latency network (Fig.1) comprising:
a computer server ([0031] Also illustrated is a personal computer 160 or other computing device connected to wireless network 120 via a wireless air interface. As depicted in the illustrated example, personal computer 160 can also provide connectivity to an external network such as the Internet 146.), memory ([0032] memory or other data and information storage), I/O port ([0031] wireless air interface), and a processor ([0032] one or more processors, ASICs, PLAs, and other logic devices or components) configured to execute a super frame structure ([0032] Electronic devices associated with the network typically also have control logic configured to manage communications across the network and to manage the operational functionality of the electronic device. Such control logic can be implemented using hardware, software, or a combination thereof. For example, one or more processors, ASICs, PLAs, and other logic devices or components can be included with the device to implement the desired features and functionality. Additionally, memory or other data and information storage capacity can be included to facilitate operation of the device and communication across the network. [0035] Some communication networks are divided into periods or frames that can be used for communication and other activities. For example, as discussed above, some networks have a scheduling window such as, for example, a beacon period, for scheduling upcoming communication activities. Also, some networks have a communication window during which such communication activities take place. In the WiMedia-MBOA standard, the bandwidth is divided into superframes, which in turn are divided into time slots for the transmission and reception of data by the various electronic devices associated with the network. [0056] The feedback information can include information about packets received. These packets might be received, e.g., during previous superframes. The information about packets received during previous superframe(s) may also contain acknowledgement information from packets received.; hence the processor of electronic devices executes a super frame structure), wherein: 
([0050] [0056]-[0058] one of the transmitters) of a network ([0050] [0057] a network comprising a receiver (the receiving device) and transmitters) and a second node ([0050] [0056]-[0058] another one of the transmitters) of the network ([0050] [0057] a network comprising a receiver (the receiving device) and transmitters) represent separate devices (Figs.1-2, [0035] Also, some networks have a communication window during which such communication activities take place. In the WiMedia-MBOA standard, the bandwidth is divided into superframes, which in turn are divided into time slots for the transmission and reception of data by the various electronic devices associated with the network. [0050] In some embodiments, a receiver may include this information whenever it receives packet that have the ACK policy set to No-ACK only when the transmitters (hence multiple nodes including a first node and a second node representing separate devices) indicates its wish to receive such information; [0055] The wireless network might be, for example, a WiMedia-MBOA (Multiband OFDM Alliance) wireless network. [0056] The feedback information can include information about packets received. These packets might be received, e.g., during previous superframes. [0057] In a step 400, a packet is received. [0058] In a step 410, any feedback to be sent in a beacon may be determined. The feedback information includes information about packets received, such as acknowledgement information.)
each super frame starts ([0036] at the beginning of each superframe 204) with a beacon packet ([0036] [0038] a beacon transmitted in a beacon period 212) transmitted (Fig.2, [0036] Additionally, at the beginning of each superframe 204 is a beacon period 212, which is comprised of a plurality of beaconing slots. In some networks, the beacon period 212 is a period during which devices reserve timeslots and exchange other housekeeping or status information. For example, in the WiMedia-MBOA distributed wireless network, the superframes comprise a beacon period 212, during which devices are awake and receive beacons from other devices. [0038] In accordance with one embodiment, beacon frame 300 may be used for transmission during a beacon period. [0050] In some embodiments, a receiver (the receiver or the receiving device is a central node or a central hub receiving packets from multiple transmitters) may include this information whenever it receives packet that have the ACK policy set to No-ACK only when the transmitters (hence multiple nodes) indicates its wish to receive such information) from a central hub ([0050] a receiver, [0057] the receiving device; the receiver or the receiving device is a central node or a central hub receiving packets from multiple transmitters) of the network ([0050] [0057] a network comprising a receiver (the receiving device) and transmitters); 
the first and second nodes ([0050] [0056]-[0058] one of the transmitters, another one of the transmitters) listen to the beacon packet ([0036] devices receive (hence listen to) beacons transmitted from other devices) transmitted from the central hub ([0036] the superframes comprise a beacon period 212, during which devices are awake and receive beacons from other devices.) and talk to the central hub using the super frame structure ([0035] Also, some networks have a communication window during which such communication activities take place. In the WiMedia-MBOA standard, the bandwidth is divided into superframes, which in turn are divided into time slots for the transmission and reception of data by the various electronic devices associated with the network. [0036] In some networks, the beacon period 212 is a period during which devices reserve timeslots and exchange other housekeeping or status information.; hence the various electronic devices talk to the devices transmitting beacons  during the reserved time slots for the transmission and reception of each superframe using the super frame structure); 
said first and second nodes ([0056] the senders of the packets during previous superframes) respectively send first and second data and control packets to the central hub ([0056] the sender of beacon receiving the packets during previous superframes) at a same time or at a substantially similar time ([0056] The feedback information can include information about packets received. These packets might be received, e.g., during previous superframes. The information about packets received during previous superframe(s) may also contain acknowledgement information from packets received; Hence the senders of the packets attempted to send the multiple packets to the receiver of the packets at a substantially similar time of the previous superframes); and
said beacon packet ([0058] a beacon including feedback information such as acknowledgement information) includes:
a) a first ACK field ([0048] [0056] [0058] information elements that include acknowledgement information that acknowledge the reception of previously transmitted packets from one of the transmitters) with a first ACK information ([0048] [0056] [0058] acknowledgement information that acknowledge the reception of previously transmitted packets from one of the transmitters) that acknowledges reception ([0048] the feedback information may include information elements that include acknowledgement information that acknowledge the reception of previously transmitted packets. [0056] The feedback information can include information about packets received. These packets might be received, e.g., during previous superframes [0058] In a step 410, any feedback to be sent in a beacon may be determined. The feedback information includes information about packets received, such as acknowledgement information) of said first data and control packet ([0056]-[0058] packets received from one of the transmitters, e.g., during previous superframes) from the first node ([0050] [0056]-[0058] one of the transmitters) of the network ([0050] [0057] a network comprising a receiver (the receiving device) and transmitters), and 
b) a second ACK field ([0048] [0056] [0058] information elements that include acknowledgement information that acknowledge the reception of previously transmitted packets from another one of the transmitters) with a second ACK information ([0048] [0056] [0058] acknowledgement information that acknowledge the reception of previously transmitted packets from another one of the transmitters) that acknowledges reception ([0048] the feedback information may include information elements that include acknowledgement information that acknowledge the reception of previously transmitted packets. [0056] The feedback information can include information about packets received. These packets might be received, e.g., during previous superframes [0058] In a step 410, any feedback to be sent in a beacon may be determined. The feedback information includes information about packets received, such as acknowledgement information) of said second data and control packet ([0056]-[0058] packets received from another one of the transmitters, e.g., during previous superframes) from the second node ([0050] [0056]-[0058] another one of the transmitters) of the network ([0050] [0057] a network comprising a receiver (the receiving device) and transmitters).
Muqattash does not disclose the super frame structure to synchronize communications between the central hub, the first node and the second node.
However, Shiotani discloses synchronizing communications between a central hub and multiple nodes ([0087] A radio communication device 100n that is not participating in the radio communication network 150 performs scan in step S702. The scan may include electric field scan, active scan, and passive scan. In the electric field scan, scan is performed by using electric field measurement. In the active scan, a beacon request command is issued to search neighboring nodes. In the passive scan, a beacon from a neighboring node is received without transmitting a beacon. For example, the protocol control unit 1022 of the radio communication device 100n performs active scan. [0088] The radio communication device 100n determines whether there is the radio communication network 150 based on the scan result in step S702 (step S704). [0089] When it is determined that the radio communication network 150 exists (step S704:YES), the radio communication device 100n synchronizes with the radio communication network 150 and transmits a connection request (step S706).; hence radio communicating devices 100n joining the network 150 synchronizes with the radio communication device that continues to transmit a beacon packet) using the super frame structure ([0057] For example, a beacon period during which control information is to be transmitted is defined at the head of the superframe. The control information includes information such as radio communication network synchronization. A beacon packet to be transmitted from each radio communication device is assigned to a beacon slot in the beacon period.).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the central hub, the first node and the second node of Muqattash to synchronize communications between them as taught by Shiotani, in order to communicate in a time division multiplexing scheme (Shiotani, [0057] the radio communication devices 100n transmit packets using a time division multiplexing scheme. When transmitting packets using the time division multiplexing scheme, the radio communication devices 100n dynamically change the number of time slots to be included in one superframe according to the number of radio communication devices belonging to the radio communication network., Muqattash, Fig.2, [0036]).

Regarding claim 16, Muqattash further discloses:
data and information ([0058 packet error rates, bit-error rate, signal-to-noise ratio, received power and other measures that indicate the quality of the transmitted packet), and other signals (Table 1, Feedback 1 … Feedback k; hence some of the feedbacks include other ACK signals specific for each of one of the transmitters and another one of the transmitters) specific for each of said first and second nodes ([0050] [0056]-[0058] one of the transmitters, another one of the transmitters) are communicated  ([0060] In a step 420, a beacon can be transmitted that includes feedback information.) as part of the beacon  packet ([0058] [0060] a beacon) to the first and second nodes ([0050] In some embodiments, a receiver may include this information whenever it receives packet that have the ACK policy set to No-ACK only when the transmitters (hence one and another one of the transmitters) indicates its wish to receive such information; [0058] In a step 410, any feedback to be sent in a beacon may be determined. The feedback information includes information about packets received, such as acknowledgement information. The feedback might include packet error rates, bit-error rate, signal-to-noise ratio, received power and other measures that indicate the quality of the transmitted packet.).  
Muqattash does not explicitly disclose synchronization signals are communicated as part of the beacon packet.
However, Shiotani discloses synchronization signals ([0057] information such as radio communication network synchronization) are communicated as part of the beacon packet ([0057] For example, a beacon period during which control information is to be transmitted is defined at the head of the superframe. The control information includes information such as radio communication network synchronization. A beacon packet to be transmitted from each radio communication device is assigned to a beacon slot in the beacon period.).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the method of Muqattash to incorporate the synchronization signals communicating operation as taught by Shiotani, in order to communicate in a time division multiplexing scheme (Shiotani, [0057] the radio communication devices 100n transmit packets using a time division multiplexing scheme. When transmitting packets using the time division multiplexing scheme, the radio communication devices 100n dynamically change the number of time slots to be included in one superframe according to the number of radio communication devices belonging to the radio communication network., Muqattash, Fig.2, [0036]) wherein beacons are transmitted at the head of the superframe (Shiotani, [0057], Muqattash, Fig.2, [0036]).

Regarding claim 17, Muqattash and Shiotani disclose the reduced low latency networks as defined in claim 15 (See the rejection of claim 15 above).

However, Shiotani discloses a hierarchical network (Fig.10) is a communication network ([0124] When a plurality of radio communication networks exist, the number of time slots included in a superframe in each radio communication network is independent of each other.; The network shown in Fig.10 is a hierarchical network because it includes a plurality of radio communications network), comprising: 
a super hub (Fig.10, [0057] A beacon packet to be transmitted from each radio communication device is assigned to a beacon slot in the beacon period. [0125] radio communication devices 1001-10021; hence the radio communication devices transmitting beacon packet is a super hub), a plethora of networks (Fig.10, 1501, 1502, 1503), and a plethora of nodes (Fig.10, [0125] radio communication devices 1001-10021) which are directly connected to the super hub (Fig.10, [0125] As shown in FIG. 10, a radio communication network 1501 includes radio communication devices 1001-1009, a radio communication network 1502 includes radio communication devices 10010-10016, and a radio communication network 1503 includes radio communication devices 10017-10021; hence each radio communication device is directly connected to at least one other radio communication device. See Fig. 10);
wherein each networks (Fig.10, 1501, 1502, 1503) includes a different number of nodes ([0126] The number of radio communication devices belonging to a radio communication network may be different among the radio communication networks 1501-1503.).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the plethora of networks and each network of Shiotani to comprise the reduced low  in the hierarchical network of Shiotani (Shiotani, Fig.10, [0124]-[0126]).

Regarding claim 27, Muqattash further discloses an acknowledgement policy of the first and second data and control packets is set to ACK ([0048] the feedback information may include information elements that include acknowledgement information that acknowledge the reception of previously transmitted packets. [0058] In a step 410, any feedback to be sent in a beacon may be determined. The feedback information includes information about packets received, such as acknowledgement information; Because the acknowledgement information that acknowledge the reception of previously transmitted packets is sent, an acknowledgement policy of the previously transmitted packets is that an acknowledgement (i.e., acknowledgement information) is sent for the first and second data and control packets (i.e., previously transmitted packets)).

Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Muqattash in view of Shiotani, and in further view of Bozarth et al. (US 20090175216 A1, hereafter Bozarth).

Regarding claim 5, Muqattash discloses the first and second nodes ([0056] the senders of the packets during previous superframes) attempt to send the first and second data and control packets to the central node ([0056] the sender of beacon receiving the packets during previous superframes) at a same time or a substantially similar time ([0056] The feedback information can include information about packets received. These packets might be received, e.g., during previous superframes. The information about packets received during previous superframe(s) may also contain acknowledgement information from packets received; Hence the senders of the packets attempted to send the multiple packets to the receiver of the packets at a substantially similar time of the previous superframes).
Muqattash and Shiotani do not disclose synchronizing communications includes avoiding data collisions when the first and second nodes attempt to send the first and second data and control packets.
However, Bozarth discloses synchronizing communications includes avoiding data collisions ([0085] when many nodes need help, the overhead of contending for free airtime can become prohibitive. This is also much less predictable, since implementations of PCA vary and we must rely on other Wimedia radios to cooperate and share the limited bandwidth between nodes. Furthermore, PCA itself contains random back-off periods to decide who can transmit, and thus there is no guarantee any of the nodes will be able to transmit packets, in the worst case of collision after collision. [0095] The host guarantees a synchronized schedule and thus performs a schedule update and acknowledgement with all nodes so that two nodes do not collide in transmitting based on using an incompatible schedule.) when multiple nodes attempt ([0085] many nodes, [0095] all nodes, two nodes) to send multiple packets ([0034] [0085] packets, packet; [0034] For an embodiment, the WM devices 222, 232, 242, 252, 262, 272, and 282 and the WM host 204 communicate control and data information bi-directionally to enable a low-latency, high quality stream (e.g., audio, video) to be achieved over an error-prone medium utilizing multi-path packet routing referring to as mesh networking.; because there are multiple WM devices communicating with the WM host, there are multiple control packets as well as multiple data packets).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the first and second nodes and the first and second data and control packets of Muqattash and Shiotani to incorporate synchronizing operations as taught by Bozarth, in order to enable a low-latency, high quality stream to be achieved (Bozarth, [0034]) by taking advantage of ability (Bozarth, [0034] [0038] Note that the topology between WM host 204 and WM devices is point-to-multi-point, implemented via an Ultra Wideband (UWB) WM host 204/Device architecture... Also noteworthy is the ability for bi-directional communications over the wireless links, as depicted with the wireless beacon-like icons. For some embodiments, the WM host 204 transfers audio data, control data, video data, and auxiliary data such as help fulfillment messages in response to receiving help requests from the WM devices) over the UWB-based wireless links (Bozarth, [0038], Muqattash, [0041]), while reducing overhead of contending for free airtime (Bozarth, [0085]).

Regarding claim 26, Muqattash discloses a beacon packet is based on a super-frame communication architecture (Fig.2, [0036] Additionally, at the beginning of each superframe 204 is a beacon period 212) using a multi-node multi-packets block acknowledgement mechanism ([0050] In some embodiments, a receiver may include this information whenever it receives packet that have the ACK policy set to No-ACK only when the transmitters (hence multiple nodes) indicates its wish to receive such information; [0057] In a step 400, a packet is received. [0058] In a step 410, any feedback to be sent in a beacon may be determined. The feedback information includes information about packets received (hence multi-packets block acknowledgement), such as acknowledgement information.) that achieves reduced latency communication ([0007] Using a no-ACK policy may be of particular importance in real-time communication. Generally real-time communications do not use retransmission because of strict delay constraints. [0008] According to various embodiments, a receiver may include information elements ("IEs") in its beacon… The information elements can then be used to send feedback information about packets received during the previous superframe(s). [0009] According to some embodiments, this feedback information may contain some acknowledgement information for packets received for a specific data stream that have the ACK policy set to No-ACK. For example, the feedback information may include information elements that include acknowledgement information that acknowledge the reception of previously transmitted packets.; Thanks to beacon including feedback information, a no-ACK policy is used for real-time communication and latency is reduced) when said first and second nodes ([0056] the senders of the packets during previous superframes) respectively send ([0056] The feedback information can include information about packets received. These packets might be received, e.g., during previous superframes. The information about packets received during previous superframe(s) may also contain acknowledgement information from packets received; Hence the senders of the packets attempted to send the multiple packets to the receiver of the packets at a substantially similar time of the previous superframes) the first and the second data and control packets to the central hub ([0056] the sender of beacon receiving the packets during previous superframes).
Muqattash and Shiotani do not disclose the multi-node multi-packets block acknowledgement mechanism avoids data collision when said first and second nodes respectively send the first and the second data and control packets.
However, Bozarth discloses avoiding data collision ([0085] when many nodes need help, the overhead of contending for free airtime can become prohibitive. This is also much less predictable, since implementations of PCA vary and we must rely on other Wimedia radios to cooperate and share the limited bandwidth between nodes. Furthermore, PCA itself contains random back-off periods to decide who can transmit, and thus there is no guarantee any of the nodes will be able to transmit packets, in the worst case of collision after collision. [0095] The host guarantees a synchronized schedule and thus performs a schedule update and acknowledgement with all nodes so that two nodes do not collide in transmitting based on using an incompatible schedule.) when multiple nodes send packets ([0034] [0085] packets, packet).
(Bozarth, [0034]) by taking advantage of ability for bi-directional communications of data and control information (Bozarth, [0034] [0038] Note that the topology between WM host 204 and WM devices is point-to-multi-point, implemented via an Ultra Wideband (UWB) WM host 204/Device architecture... Also noteworthy is the ability for bi-directional communications over the wireless links, as depicted with the wireless beacon-like icons. For some embodiments, the WM host 204 transfers audio data, control data, video data, and auxiliary data such as help fulfillment messages in response to receiving help requests from the WM devices) over the UWB-based wireless links (Bozarth, [0038], Muqattash, [0041]), while reducing overhead of contending for free airtime (Bozarth, [0085]).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Muqattash in view of Shiotani, and in further view of Wang et al. (US 20060268908 A1, hereafter Wang) and Deuel et al. (US 20170111711 A1, hereafter Deuel).

Regarding claim 24, Muqattash further discloses the central node ([0036] other devices transmitting beacons, [0050] a receiver) is located at a computing device ([0040] In one embodiment, wireless devices may include devices that are enabled to communicate with other devices wirelessly. Examples can include: mobile phones, MP3 players, desktop or notebook computers, handheld computers, or any electronic device that is capable of transmitting or receiving information wirelessly. [0050] In some embodiments, a receiver may include this information whenever it receives packet that have the ACK policy set to No-ACK only when the transmitters (hence multiple nodes) indicates its wish to receive such information; [0057] In a step 400, a packet is received. The receiving device may determine various information regarding the received packet. For example, in addition to the data received that is included in the packet; hence the beacon is communicated to the transmitters of the packets by a receiver, receiving packets from multiple transmitters including one and another one of the transmitters, which can be mobile phones, MP3 players, desktop or notebook computers, handheld computers, or any electronic device that is capable of transmitting or receiving information wirelessly).
Muqattash and Shiotani do not disclose the computing device is for a virtual reality or augmented reality application, said first node is a first sensor, and said second node is a second sensor.  
However, Muqattash discloses said first node and said second node are nodes of WiMedia network (Fig.2, [0036] Additionally, at the beginning of each superframe 204 is a beacon period 212, which is comprised of a plurality of beaconing slots. In some networks, the beacon period 212 is a period during which devices reserve timeslots and exchange other housekeeping or status information. For example, in the WiMedia-MBOA distributed wireless network, the superframes comprise a beacon period 212, during which devices are awake and receive beacons from other devices.).
Wang further discloses nodes of WiMedia network are sensors ([0059] One advantage of arranging the superframe into the BP, CAP, and CFP is that this organization is also followed by both the WiMedia MAC and the IEEE 802.15.3 MAC. For example, the superframe 200 allows the use of carrier sense multiple access/collision avoidance ("CSMA/CA") in the CAP combined with the use of TDMA in the CFP. Because the CAP uses CSMA/CA, it is compatible with both WiMedia and IEEE 802.15.3 and the periods can be easily aligned since period timing information is provided in the beacon signals which are analyzed by the scalable MAC module.; Hence the nodes of WiMedia capable of CSMA/CA are sensors).
(Wang, [0059], Muqattash, [0056]).  
Muqattash, Shiotani and Wang do not disclose the computing device is for a virtual reality or augmented reality application.
However, Muqattash discloses the computing device is a node of WiMedia network (Fig.2, [0036] Additionally, at the beginning of each superframe 204 is a beacon period 212, which is comprised of a plurality of beaconing slots. In some networks, the beacon period 212 is a period during which devices reserve timeslots and exchange other housekeeping or status information. For example, in the WiMedia-MBOA distributed wireless network, the superframes comprise a beacon period 212, during which devices are awake and receive beacons from other devices.).
Deuel further discloses a node (Fig.4, [0039] [0044] computing component 400) of WiMedia network ([0044] WiMedia) is for a virtual reality or augmented reality application ([0039] Referring now to FIG. 4, computing component 400 may represent, for example, computing or processing capabilities found within a self-adjusting display, desktop, laptop, notebook, and tablet computers; hand-held computing devices (tablets, PDA's, smart phones, cell phones, palmtops, etc.); workstations or other devices with displays (virtual and augmented reality); [0044] Computing component 400 might also include a communications interface 424. Communications interface 424 might be used to allow software and data to be transferred between computing component 400 and external devices. Examples of communications interface 424 might include a modem or softmodem, a network interface (such as an Ethernet, network interface card, WiMedia, IEEE 802.XX or other interface), a communications port (such as for example, a USB port, IR port, RS232 port Bluetooth® interface, or other port), or other communications interface.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the computing device of Muqattash, Shiotani and Wang to be a node of WiMedia for a virtual reality or augmented reality application as taught by Deuel, in order to take advantage of WiMedia (Muqattash, [0036], Deuel, [0039] [0044]) as a communications interface for the computing device for a virtual and augmented reality (Deuel, [0039] [0044]).

Regarding claim 25, Muqattash further discloses the first node and the second node ([0050] [0056]-[0058] one of the transmitters, another one of the transmitters) is located at a computing device ([0040] In one embodiment, wireless devices may include devices that are enabled to communicate with other devices wirelessly. Examples can include: mobile phones, MP3 players, desktop or notebook computers, handheld computers, or any electronic device that is capable of transmitting or receiving information wirelessly. [0050] In some embodiments, a receiver may include this information whenever it receives packet that have the ACK policy set to No-ACK only when the transmitters (hence multiple nodes) indicates its wish to receive such information; [0057] In a step 400, a packet is received. The receiving device may determine various information regarding the received packet. For example, in addition to the data received that is included in the packet; hence the beacon is communicated to the transmitters of the packets by a receiver, receiving packets from multiple transmitters including one and another one of the transmitters, which can be mobile phones, MP3 players, desktop or notebook computers, handheld computers, or any electronic device that is capable of transmitting or receiving information wirelessly).
Muqattash and Shiotani do not disclose the computing device is for a virtual reality or augmented reality application, said first node is a first sensor, and said second node is a second sensor.  
(Fig.2, [0036] Additionally, at the beginning of each superframe 204 is a beacon period 212, which is comprised of a plurality of beaconing slots. In some networks, the beacon period 212 is a period during which devices reserve timeslots and exchange other housekeeping or status information. For example, in the WiMedia-MBOA distributed wireless network, the superframes comprise a beacon period 212, during which devices are awake and receive beacons from other devices.).
Wang further discloses nodes of WiMedia network are sensors ([0059] One advantage of arranging the superframe into the BP, CAP, and CFP is that this organization is also followed by both the WiMedia MAC and the IEEE 802.15.3 MAC. For example, the superframe 200 allows the use of carrier sense multiple access/collision avoidance ("CSMA/CA") in the CAP combined with the use of TDMA in the CFP. Because the CAP uses CSMA/CA, it is compatible with both WiMedia and IEEE 802.15.3 and the periods can be easily aligned since period timing information is provided in the beacon signals which are analyzed by the scalable MAC module.; Hence the nodes of WiMedia capable of CSMA/CA are sensors).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify said first node and said second node of Muqattash and Shiotani to be sensors as taught by Wang so that said first node is a first sensor and said second node is a second sensor, in order to comply with the superframe structure comprising the CAP (Wang, [0059], Muqattash, [0056]).  
Muqattash, Shiotani and Wang do not disclose the computing device is for a virtual reality or augmented reality application.
However, Muqattash discloses the computing device is a node of WiMedia network (Fig.2, [0036] Additionally, at the beginning of each superframe 204 is a beacon period 212, which is comprised of a plurality of beaconing slots. In some networks, the beacon period 212 is a period during which devices reserve timeslots and exchange other housekeeping or status information. For example, in the WiMedia-MBOA distributed wireless network, the superframes comprise a beacon period 212, during which devices are awake and receive beacons from other devices.).
Deuel further discloses a node (Fig.4, [0039] [0044] computing component 400) of WiMedia network ([0044] WiMedia) is for a virtual reality or augmented reality application ([0039] Referring now to FIG. 4, computing component 400 may represent, for example, computing or processing capabilities found within a self-adjusting display, desktop, laptop, notebook, and tablet computers; hand-held computing devices (tablets, PDA's, smart phones, cell phones, palmtops, etc.); workstations or other devices with displays (virtual and augmented reality); [0044] Computing component 400 might also include a communications interface 424. Communications interface 424 might be used to allow software and data to be transferred between computing component 400 and external devices. Examples of communications interface 424 might include a modem or softmodem, a network interface (such as an Ethernet, network interface card, WiMedia, IEEE 802.XX or other interface), a communications port (such as for example, a USB port, IR port, RS232 port Bluetooth® interface, or other port), or other communications interface.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the computing device of Muqattash, Shiotani and Wang to be a node of WiMedia for a virtual reality or augmented reality application as taught by Deuel, in order to take advantage of WiMedia (Muqattash, [0036], Deuel, [0039] [0044]) as a communications interface for the computing device for a virtual and augmented reality (Deuel, [0039] [0044]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOO JEONG/
Examiner, Art Unit 2473
2/27/2021